Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 9/22/20 was considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102 (a) (1)/ (a) (2) as being anticipated by Lee (US20170108666) - IDS REF.

a first lens (610) having a negative refractive power and a concave image-side surface;
a second lens (620) having a positive refractive power;
a third lens (630) having a refractive power and a convex object-side surface;
a fourth lens (640) having refractive power and a convex object-side surface;
a fifth lens (650) having positive refractive power, a concave object-side surface, and a convex image-side surface; and
a sixth lens (660) having a negative refractive power,
wherein the first to sixth lenses are sequentially arranged in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system (see paragraph 126).
Regarding claim 3, see paragraph 126.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a) (1))/ (a) (2) as being anticipated by Jung (KR10-20170108659- as translated by US20170269342).
Regarding claim 1, Jung teaches an optical imaging system comprising (see figure 5):
A first lens (I) having a negative refractive power and a concave image-side surface;
a second lens (II) having a positive refractive power;
a third lens (III) having a refractive power and a convex object-side surface (see table 5);
a fourth lens (IV) having refractive power and a convex object-side surface (see table 5);

a sixth lens (VI) having a negative refractive power,
wherein the first to sixth lenses are sequentially arranged in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system (see paragraphs 52-58 of US20170269342).
Regarding claim 2, see figure5 and table 5.
Regarding claim 3, see figure 5 and table 5.
Regarding claim 4, see figure5 and table 5.
Regarding claim 5, see paragraph 63 and 92 of US201070269342).

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Jung (US20170269342).
Regarding claim 1, Jung teaches an optical imaging system comprising (see figure 5):
a first lens (I) having a negative refractive power and a concave image-side surface;
a second lens (II) having a positive refractive power;
a third lens (III) having a refractive power and a convex object-side surface (see table 5);
a fourth lens (IV) having refractive power and a convex object-side surface (see table 5);
a fifth lens (V) having positive refractive power, a concave object-side surface, and a convex image-side surface; and
a sixth lens (VI) having a negative refractive power,

Regarding claim 2, see figure5 and table 5.
Regarding claim 3, see figure 5 and table 5.
Regarding claim 4, see figure5 and table 5.
Regarding claim 5, see paragraph 63 and 92.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10823941 in view of Lee (US20170108666). Claim 1 of the present application is substantially equivalent to patent claim 9, except first lens having a concave image side surface, third lens having convex object side surface and fifth lens having convex image side surface. 
In same field of endeavor, Lee teaches an optical imaging system comprising (see Figures 21-23): a first lens (610) having a negative refractive power and a concave image-side surface; a second lens (620) having a positive refractive power;
a third lens (630) having a refractive power and a convex object-side surface;
a fourth lens (640) having refractive power and a convex object-side surface;
a fifth lens (650) having positive refractive power, a concave object-side surface, and a convex image-side surface; and a sixth lens (660) having a negative refractive power, wherein the first to sixth lenses are sequentially arranged in ascending numerical order along an optical axis from an object side of the optical .

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 10 and 14 of U.S. Patent No. 10156703 in view of Lee (US20170108666). Claim 1 of the present application is substantially equivalent to patent claim 1, except first lens having a concave image side surface, third lens having convex object side surface, 4 lens is negative and fifth lens having convex image side surface. 
In same field of endeavor, Lee teaches an optical imaging system comprising (see Figures 21-23): a first lens (610) having a negative refractive power and a concave image-side surface; a second lens (620) having a positive refractive power; a third lens (630) having a refractive power and a convex object-side surface; a fourth lens (640) having refractive power and a convex object-side surface; a fifth lens (650) having positive refractive power, a concave object-side surface, and a convex image-side surface; and a sixth lens (660) having a negative refractive power, 
Claims 2-7 substantially correspond to Patent claims 8, 10, 14, 1, 3 and 4 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH